Appellant was convicted of gaming. The information in this case charges defendant with "playing cards in a public place, to-wit: In a room over and attached to a house for retailing spirituous liquors, the said room being commonly used for gaming." The recognizance recites that the appellant "stands charged with the offense of playing at a game with cards in a public place, to-wit: in a room in a certain house, said room being a place commonly resorted to by people for the purpose of gaming," etc. The recognizance is fatally defective, in that it does not re-cite the offense charged in the information, and does not charge any offense. In order for the room mentioned *Page 52 
in the recognizance to have been a public place, it should have been charged that said room was over and attached to a house for retailing spirituous liquors, and commonly used for gaming. This was the offense set out in the information. See Miller v. State, post p. ___ For the reasons indicated, the appeal herein isdismissed.
Appeal dismissed.
HURT, P. J., absent.